United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1544
Issued: December 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2008 appellant filed a timely appeal of a March 27, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration.
Because more than one year has elapsed from the last merit decision dated June 10, 2005 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

FACTUAL HISTORY
This is the third appeal in this case.1 By decision dated December 26, 2007, the Board
affirmed a June 20, 2007 Office decision which denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error. By
decision dated November 1, 2005, the Board affirmed a June 10, 2005 decision which terminated
appellant’s wage-loss compensation and medical benefits.2 The facts of the case as set forth in
the Board’s decisions are incorporated herein by reference.
On February 13, 2008 appellant requested reconsideration and submitted an October 20,
2006 report from Dr. Martin Fritzhand, MD, which was previously of record. This medical
report was considered by the Office in its June 20, 2007 decision and by the Board in its
December 26, 2007 decision.
By decision dated March 27, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the request was untimely and failed to show clear evidence
of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.5 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the request for reconsideration is filed within one year of
the date of that decision.6 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).7
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
1

Docket No. 07-1884 (issued December 26, 2007); Docket No. 05-1517 (issued November 1, 2005). On May 7,
2003 appellant, then a 57-year-old tractor trailer operator, filed a claim for a traumatic injury that occurred while he
was unloading a truck. The Office accepted his claim for a low back strain and sciatica.
2

Following the Board’s November 1, 2005 decision, the Office issued a March 7, 2007 decision denying
appellant’s request for an oral hearing.
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765 (1993).

5

Id. at 768.

6

20 C.F.R. § 10.607; see also Alberta Dukes, 56 ECAB 247 (2005).

7

Thankamma Mathews, supra note 4 at 769.

2

face, erroneous.8 To establish clear evidence of error, a claimant must submit evidence relevant
to the issue which was decided by the Office.9 The evidence must be positive, precise and
explicit and must be manifest on its face that the Office committed an error.10 Evidence which
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.11 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.12 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.13 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.14
ANALYSIS
The merits of appellant’s case are not before the Board. His request for reconsideration
was dated February 13, 2008, more than one year after the Office’s June 10, 2005 merit decision,
and is therefore not timely. The issue to be determined is whether appellant demonstrated clear
evidence of error in his untimely request for reconsideration.
The record reflects that the Office’s June 10, 2005 merit decision terminated appellant’s
wage-loss compensation and medical benefits on the grounds that his work-related disability and
need for medical treatment had ceased. With his February 13, 2008 request for reconsideration,
appellant submitted a copy of an October 20, 2006 medical report from Dr. Fritzhand that had
previously been considered by the Office in its June 20, 2007 decision. This evidence is
therefore duplicative of that already of record. It does not raise a substantial question concerning
the correctness of the Office’s decision and is insufficient to establish clear evidence of error.
Dr. Fritzhand’s report was previously considered by the Office and the Board and does not raise
a substantial question as to the correctness of the Office’s June 10, 2005 merit decision or
demonstrate clear evidence of error.
For these reasons, the Office properly denied appellant’s request for reconsideration.

8

20 C.F.R. § 10.607(b); see also Donna M. Campbell, 55 ECAB 241 (2004).

9

Dean D. Beets, 43 ECAB 1153 (1992).

10

Leona N. Travis, 43 ECAB 227 (1991).

11

Darletha Coleman, 55 ECAB 143 (2003).

12

Leona N. Travis, supra note 10.

13

Darletha Coleman, supra note 11.

14

Pete F. Dorso, 52 ECAB 424 (2001).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error in the June 10,
2005 Office merit decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 27, 2008 is affirmed.
Issued: December 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

